DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 04/24/20, has been entered. Claims 1-8, 10-12, 15, 29, 32-33, and 51-56 are pending and under consideration.  Claims 90, 13-14, 16-28, 30-31, and 34-50 are cancelled. Claims 51-56 are newly added. Claims 1-8, 10-12, 15, 29, 32-33, and 51-52 are amended.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
3.  As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
4. As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

5. Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: 	Claims 1-5, 7-8, 11-12, 29, and 51-56 drawn to a peptide comprising a flagellin and a composition thereof;
Group II: 	Claim 15, drawn to a recombinant microorganism;
Group III: 	Claim 32, drawn to a seed;
Group IV: 	Claim 33, drawn to a method for increasing growth, yield, health, longevity, productivity and/or vigor.

6.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - IV are drawn to 3 products and 1 method and thus are not drawn to one of the combinations of categories listed above (see paragraph 5, combinations 1-5).
Groups I - IV lack unity of invention because even though the inventions of these groups require the technical feature of a peptide comprising flagellin, this shared technical feature is not a special technical feature because it does not make a contribution over the art, as evidenced by, for example, Blander et al. (US 2015/0064219) which teaches peptides comprising flagellin sequences (e.g. see [0010]). Thus, the shared technical feature is not a special technical feature according to PCT Rule 13.2, and unity of invention is lacking.  Election of a single invention is required.
7.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

8.  The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

9.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Sequence Election
11.  This application contains claims directed to the following patentably distinct sequences.  Thus, if Group I is elected, then Applicant must also elect ONE sequence to be examined on merits. The patentably distinct sequences are:  

SEQ ID NOs: 226-229, 231-234, 236-240, 243-246, 248, 250-256, 258-259, 261, 263, 265-270, 272-280, 282-283, 285-286, 288-300, 526, 528, 532, 534, 536, 538, 540, 571-586, and 752.

12.  Note that this is not a species election, and examination will be restricted to the elected sequence, because MPEP 2434 states that sequences are structurally distinct chemical compounds and are unrelated to one another and are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141. Applicants may petition pursuant to 37 CFR 1.181 for examination of additional sequences by providing evidence that the different sequences do not cover independent and distinct inventions.


13. The sequences are distinct, each from the other, because of the following reasons: 
(1) Each sequence has a materially different design, mode of operation, function, or effect, as evidenced by its different structures (i.e. sequence of amino acids); 
(2) The inventions do not overlap in scope, i.e., are mutually exclusive, as evidenced by their different descriptions and SEQ ID NOs; and 
(3) The inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
(4) Each group comprises a separate and distinct protein that does not share a substantial structural feature disclosed as being essential to the utility of the invention, as evidenced by the independent and distinct amino acid sequences.

14.  There is a search and/or examination burden for the patentably distinct sequences as set forth above because at least the following reason(s) apply:  
The inventions require a different field of search (e.g., searching different search queries for each sequence and its variations in multiple commercial and non-commercial databases).
A search for the inventions would not be coextensive because search results regarding one of the inventions as novel or unobvious would not extend to a holding that the other inventions are novel or unobvious.

15.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a sequence to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected sequence or grouping of patentably indistinct sequences, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

16.  The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of sequences requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected sequences or grouping of patentably indistinct sequences.  Should applicant traverse on the ground that the sequences, or groupings of patentably indistinct sequences from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the sequences unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other sequences.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Mon-Fri 7-4. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 29, 2022